                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


    LARRY WATSON,                                      MEMORANDUM DECISION AND
                                                       ORDER DENYING MOTION FOR
                          Plaintiff,                   PERMANENT EXTENSION

    v.                                                 Case No. 4:18-cv-00057-DN-PK

    UTAH HIGHWAY PATROL, et al.,                       District Judge David Nuffer
                                                       Magistrate Judge Paul Kohler
                          Defendants.


         Larry Watson, a pro se plaintiff, has filed a motion (the “Motion”) 1 requesting a

permanent 14-day extension to respond to any motion that any defendant may file in this case

because of various physical, mental, and emotional difficulties. Regarding extensions of time,

Fed. R. Civ. P. 6(b) states:

         (1)    When an act may or must be done within a specified time, the court may,
                for good cause, extend the time:
                (A)     with or without a motion or notice if the court acts, or if a request
                        is made, before the original time or its extension expires; or
                (B)     on motion made after the time has expired if the party failed to act
                        because of excusable neglect.
         (2)    A court must not extend the time to act under Rule 50(b) and (d), 52(b),
                59(b), (d), and (e), and 60(b).

         Watson has not shown good cause for why he cannot comply with this rule should the

need for an extension arise in the future in connection with a specific motion. He has also not

provided any reason why it should be doubted that defense counsel will comply with standard 14

of the Utah Standards of Professionalism and Civility, which requires all lawyers to “agree to




1
 Motion Showing Good Cause for Plaintiff to Have Permanent Extension of Time of 14 Days Each to Reply to
Any/All of Defendants’ Replies, docket no. 70, filed April 15, 2019.
reasonable requests for extension of time and waiver of procedural formalities when doing so

will not adversely affect their clients’ legitimate rights.”

                                              ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Motion 2 is DENIED.

           Signed April 16, 2019.
                                                BY THE COURT:



                                                Paul Kohler
                                                United States Magistrate Judge




2
    Docket no. 70, filed April 15, 2019.



                                                                                               2
